                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  IN RE:                                        *

  FOX SUBACUTE AT                               *   Case Nos. 1:19-bk-04714-HWV
  MECHANICSBURG, LLC, FOX                           1:19-bk-04716-HWV
  SUBACUTE AT CLARA BURKE, INC.,                *   1:19-bk-04717-HWV
  FOX SUBACUTE AT SOUTH                             1:19-bk-04715-HWV
  PHILADELPHIA, LLC, and FOX                    *   (Chapter 11)
  NURSING HOME CORP.
  D/B/A FOX SUBACUTE AT                         *   (Jointly Administered)
  WARRINGTON,
                                                *
           Debtors.
                                                *


  *        *     *      *     *      *      *       *      *      *      *     *      *

                      CONSENT THIRD INTERIM ORDER AUTHORIZING
                       USE OF CASH COLLATERAL AND CONTINUING
                                    FINAL HEARING

       Upon Debtor’s Motions for Approval for Debtor to Utilize Cash Collateral filed by Fox

 Nursing Home Corp. d/b/a Fox Subacute at Warrington (“Warrington”), Fox Subacute at

 Clara Burke, Inc. (“Clara Burke”), Fox Subacute at Mechanicsburg, Inc. (“Mechanicsburg”),

 and Fox Subacute at South Philadelphia, LLC (individually, “South Philly” and with

 Warrington, Clara Burke, and Mechanicsburg collectively, the “Debtors”), Debtors-in-

 Possession herein, for authority to use cash collateral (the "Motions") and Sabra Health

 Care Pennsylvania LLC’s Objections to the Motions (the “Sabra Objections”), and the Court

 having held a preliminary hearing on the Motions in accordance with Rule 4001(b)(2) of the

 Federal Rules of Bankruptcy Procedure on November 5, 2019 (the “Initial Hearing”) and

 entered an Order Authorizing Interim Use of Cash Collateral and Scheduling Hearing (the

 “First Interim Order”) authorizing the Debtors to use the cash collateral of PeoplesBank, A

 Codorus Valley Company (the “Bank”) and Sabra Health Care Pennsylvania, LLC (“Sabra”)
 on an interim basis pending a final hearing on the Motions and overruling the Sabra




Case 1:19-bk-04714-HWV       Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47             Desc
                             Main Document    Page 1 of 19
 Objections without prejudice to Sabra’s right to renew its objections at such final hearing

 without further filing or notice, and the Court having held a second hearing on the use of

 cash collateral on an interim basis on November 26, 2019 (the “Second Hearing”) and

 having entered a Consent Second Interim Order Authorizing Use of Cash Collateral and

 Continuing Final Hearing (the “Second Interim Order”) authorizing the Debtors to use cash

 collateral pending a further hearing scheduled for January 28, 2020 (the "Third Hearing"),

 and it appearing that the Bank, Sabra, and Official Committee of Unsecured Creditors

 appointed under § 1102 of the Bankruptcy Code (the “Committee”) have consented to the

 granting of the relief provided for herein on an interim basis, and it further appearing that

 good cause exists for granting the relief provided for herein for the reasons stated on the

 record at the First Hearing, the Second Hearing, and the Third Hearing, it is hereby

        ORDERED, that the Debtors be, and hereby are, authorized to use cash collateral

 on an interim basis through and including the earlier to occur of: (a) March 6, 2020; or (b)

 the occurrence of an event of default under this Order (the “Third Interim Period”) subject to

 the following conditions:

        1.     The Debtors shall use cash collateral only: (a) for the purposes specified in

 the Budget attached hereto as Exhibit A (the “Approved Budget”); (b) to pay United States

 Trustee’s fees; and (c) to pay professional fees and reimbursement for expenses allowed

 by the Court that the Bank and Sabra consent to being paid from cash collateral or for which

 the Bank’s and/or Sabra’s collateral is surcharged pursuant to 11. U.S.C. § 506(c);

        2.     The amount of cash collateral that each Debtor may use for each of the

 purposes specified in the Approved Budget shall not exceed the amount specified in the

 Approved Budget applicable to such Debtor by more than ten percent (10%) for any such

 individual purpose or more than five percent (5%) for all purposes in the aggregate in any

 calendar month (the “Acceptable Variance”) unless the Bank and Sabra consent, in writing,
 to use of a greater amount;



                                               2

Case 1:19-bk-04714-HWV         Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47            Desc
                               Main Document    Page 2 of 19
        3.     On or before the fifth (5th) day of each month during the Third Interim Period,

 the Debtors shall remit to the Bank a payment in the amount of all accrued and unpaid

 interest under the “Note,” as defined in the Interim Order. Further, on or before the fifth (5th)

 day of each month during the Third Interim Period, Warrington and Clara Burke shall each

 pay $75,000.00 to Sabra as partial payment of rent due by such Debtors for each of the

 Warrington and Clara Burke facilities.       Nothing contained in this paragraph shall be

 construed as the consent or agreement of Sabra to the deferral of any rent obligations of

 Warrington or Clara Burke for the month of March, or any month beyond the Third Interim

 Period. Sabra reserves all rights in under its leases, other agreements, or otherwise with

 Warrington and Clara Burke, including but not limited to claims for all other rent and other

 amounts due, all other rights and claims of Sabra, and any other obligations of Warrington

 and Clara Burke under the leases, other agreements, or otherwise;

        4.     During the Third Interim Period, the Debtors shall maintain “Eligible Accounts

 Receivable,” as defined in the “Loan Agreement,” as defined in the First Interim Order, in

 the amount required to ensure that the principal balance outstanding under the Note and

 the Loan Agreement is at all times equal to or less than seventy percent (70%) of the

 Debtors’ outstanding Eligible Accounts Receivable (the “Required Balance”);

        5.     On Monday of each week during the Third Interim Period, the Debtors shall

 provide to the Bank, Sabra, and the Committee: (a) a Borrowing Base Certificate reflecting

 their Eligible Accounts Receivable as of Friday of the prior week; (b) an aging of each of the

 Debtors’ total outstanding accounts receivable as of Friday of the prior week; (c) an aging

 report of the Debtor’s total outstanding post-petition payables as of Friday of the prior week;

 and (d) a report of all expenditures of cash collateral, by Approved Budget purpose, during

 the prior week;

        6.     On or before the fifth (5th) day of each month during the Third Interim Period,
 the Debtors shall remit to the Bank a fee in the amount of Five Hundred Dollars ($500.00)



                                                3

Case 1:19-bk-04714-HWV         Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47              Desc
                               Main Document    Page 3 of 19
 (the “Administrative Fee”) to compensate the Bank for the personnel time required to monitor

 the Debtors’ compliance with this Order. The Administrative Fee shall not reduce the

 Debtors’ obligations to the Bank under the Note or the Loan Agreement, but shall be payable

 in addition to any amounts payable thereunder;

        7.      Except for funds deposited to concentration accounts established for receipt

 of electronic payments from government and insurance company payors that are transferred

 immediately to debtor-in-possession accounts, all cash collateral shall be deposited only to

 accounts maintained by the Debtors with the Bank;

        8.      On or before the twentieth (20th) day of each calendar month during the Third

 Interim Period, the Debtors shall provide to Sabra and the Committee copies of deposit

 account statements for all deposit accounts maintained by any of the Debtors as of the last

 day of the immediately preceding month and shall provide to the Bank copies of deposit

 account statements for all deposit accounts maintained by any of the Debtors with a

 depository other than the Bank as of the last day of the immediately preceding month;

        9.      Clara Burke and Warrington shall maintain in effect at all times during the

 Third Interim Period all insurance required by the Sabra Lease and shall provide all financial

 and operational reporting to Sabra as required by the Sabra Lease; and it is further

        ORDERED, that to the extent that cash collateral in existence on the date of the filing

 of the Debtors’ petitions (the “Petition Date”) is used by the Debtors, the Bank shall have,

 and is hereby granted, a replacement lien on the post-petition assets of the Debtors and

 Sabra shall have, and is hereby granted, a replacement lien on the post-petition assets of

 Clara Burke and Warrington with the same respective priorities as their pre-petition lien to

 the same extent that the Bank and Sabra would have had perfected liens on such assets

 absent the filing of the Petition initiating this case (the “Replacement Liens”); and it is further

        ORDERED, that to the extent that the other protections granted herein are insufficient
 to provide adequate protection for the Bank’s and Sabra’s interests in cash collateral, the



                                                 4

Case 1:19-bk-04714-HWV         Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47                Desc
                               Main Document    Page 4 of 19
 Bank and Sabra are each granted a claim against the Debtors and the Debtors-in-

 Possession having: (a) the same priority as United States Trustee’s fees and professional

 fees and reimbursement for expenses allowed by the Court that are authorized to be paid

 from cash collateral pursuant to paragraph 1 of this Order; and (b) priority over any and all

 other administrative expenses of any kind including, but not limited to, the administrative

 expenses described in 11 U.S.C. §§ 503(b) and 507(b); and it is further

          ORDERED, that the following shall constitute events of default under this Consent

 Order:

          1.     The failure of the Debtors to maintain the Required Balance;

          2.     Use by any Debtor of cash collateral for purposes other than those specified

 in the Approved Budget without the Bank’s and Sabra’s written consent;

          3.     Use by any Debtor of cash collateral for any purpose in an amount in excess

 of the amount specified in the Approved Budget subject to the Acceptable Variance without

 the Bank’s and Sabra’s written consent;

          4.     The failure of the Debtors to make the payments to the Bank and/or Sabra

 provided for herein when and as due;

          5.     The failure of any Debtor to pay any obligation arising on or after the Petition

 Date under any unexpired lease of nonresidential property by the later of: (a) the date

 payment of such obligation is due under the applicable lease; or (b) such date, if any, as

 may be set by the Court pursuant to 11 U.S.C. § 365(d)(3); or

          6.     The violation by any Debtor of any other term or condition of this Order; and it

 is further

          ORDERED, that if an event of default occurs under this Order, after the expiration of

 five (5) business days’ notice via e-mail to the Debtors, counsel to the Debtors, the

 Committee, and to counsel for Sabra, the Bank may freeze the Debtors’ deposit accounts
 at the Bank and notify all depositories with whom it has control agreements, if any, to freeze



                                                 5

Case 1:19-bk-04714-HWV         Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47              Desc
                               Main Document    Page 5 of 19
 accounts maintained by the Debtors with such depositories and the Debtors shall be

 enjoined from using cash collateral absent further order of this Court; and it is further

           ORDERED, if an event of default occurs, the Debtors, the Bank, and/or Sabra may

 seek an expedited hearing on continued use of cash collateral by the Debtors; and it is

 further

           ORDERED, that the entry of this Consent Order is made without prejudice to Sabra’s

 right to object to the use of cash collateral after the expiration of the Third Interim Period on

 any grounds, including the inadequacy of the partial rent payments to be paid by Clara Burke

 or Warrington or the failure of Clara Burke or Warrington to subordinate payment of

 management fees to the payment of rent to Sabra; and it is further

           ORDERED, that the entry of this Consent Order is made without prejudice to the right

 of Sabra to seek additional protections other than as stated herein, including in any Final

 Order entered on the Motions; and it is further

           ORDERED, that notwithstanding anything in this Order to the contrary, the

 Committee shall have thirty (30) days (or such longer period as the Committee may obtain

 for cause shown before the expiration of such period) from the date of this Order to

 investigate the facts including the validity of any alleged pre-petition debt or security interest

 of the Bank and/or Sabra and bring any appropriate proceedings as representative of the

 estate, and it is further

           ORDERED, that the final hearing on the Motions is continued to March 3, 2020 at
 10:00 a.m.; and it is further

           ORDERED, that the Debtors shall serve this Order on the creditors appearing on the

 list of the Twenty Largest Unsecured Creditors filed pursuant to Rule 1007(d) of the Federal

 Rules of Bankruptcy Procedure, the Bank, Sabra, the Committee, and the United States
 Trustee.
 4834-3999-5826, v. 2
       Dated: January 28, 2020            By the Court,



                                           Henry W. Van Eck, Chief Bankruptcy Judge     (LS)




Case 1:19-bk-04714-HWV           Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47              Desc
                                 Main Document    Page 6 of 19
           EXHIBIT
              A



Case 1:19-bk-04714-HWV   Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47   Desc
                         Main Document    Page 7 of 19
FOX SUBACUTE AT CLARA BURKE
CASH FORECASTING FOR FEBRUARY 2020
                                         2/1/2020           2/8/2020           2/15/2020        2/22/2020
                                                                                                                                     Checks Cut   Cash Transfers       Payroll

                   VENDOR                CLARA              CLARA              CLARA            CLARA              TOTAL
Other Vendor Payments                $    15,478.06 $         32,655.72    $    31,115.19   $     56,746.06    $   135,995.03    $            .
Medical Supplies                     $          . $           43,000.00                                        $    43,000.00    $            .
Pharmacy                             $    29,808.92                                                            $    29,808.92    $            -
                                                                                                                                              .
Respratory Supplies                  $    20,000.00                                                            $    20,000.00    $
Dialysis                                                                                    $       6,500.00   $     6,500.00
Property/Liability Ins.                                 $     14,283.24                                        $    14,283.24    $            .
                                                        $      9,723.79                                        $     9,723.79    $            .
Workers Comp.
                                                                                                               $           .
                                                                                                                   504,000.00                                      $             .
Payroll and PR Taxes                 $   252,000.00                        $ 252,000.00                        $
Real Estate Taxes 1MO                $           .           117,180.74    $        .                          $   117,180.74    $            -
Meritain Health ilns                 $    25,000.00                        $        .                          $    25,000.00                     $         -
Bed Tax                              $              .                      $           -                       $           -
Mgt Fee                              $           .                                          $      51,650.03   $    51,650.03                     $         -
Rent                                 $    75,000.00                        $           -                       $    75,000.00                     $         -
                                                                                                                                                            .
LOC                                  $     9,166.67                        $           -                       $     9,166.67                     $

Direct Hits                          $              -                   $   4,020.62                           $     4,020.62
Total Cash Out                       $   426,453.65 $        216,843.49 $ 287,135.81        $    114,896.09    $ 1,045,329.04    $            -   $         -      $             -
Receipts                             $   239,765.00 $        239,765.00 $ 239,765.00 $           239,765.00    $   959,060.00

                                                                                                               $           -
+/-                                  $ (186,688.65) $         22,921 .51   $    (47,370.81) $     124,868.91   $   (86,269.04)




                            Case 1:19-bk-04714-HWV              Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47                                  Desc
                                                                Main Document    Page 8 of 19
FOX SUBACUTE AT WARRINGTON
CASH FORECASTING FOR FEBRUARY 2020
                                     2/1/2020       2/8/2020          2/15/2020       2/22/2020

                                      FOX            FOX                FOX             FOX                TOTAL              Checks Cut   Cash Transfers       Pavroll
                  VENDOR
Other Vendor Payments            $     7,195.37 $     38,542.59 $       56,285.60 $      40,850.07     $    142,873.63    $            -
Medical Supplies                                $     46,795.25                                        $     46,795.25    $            -
Pharmacy                                                                          $      42,684.84     $     42,684.84    $            -
Respratory Supplies                             $     20,000.00                                        $     20,000.00    $            -
Dialysis                                                                          $       5,665.79     $      5,665.79
                                                $     13,548.28                                        $     13,548.28    $            .
Property/Liability Ins .                                                                                                               .
Workers Comp.                                                   $   9,421.92                           $      9,421.92    $
 Payroll and PR Taxes            $          -   $    230,000.00 $        .   $          230,000.00     $    460,000.00                                      $             -
 Real Estate Taxes               $          -                   $  67,483.47                           $     67,483.47
                                                                $        .                             $     25,000.00                     $          .
Meritain Health ilns             $ 25,000.00
 Bed Tax                         $        .                     $        .                             $           .

Mgtfee                           $        -   $       47,454.88                                        $     47,454.88
 Rent                            $ 75,000.00                    $        .                             $     75,000.00                     $          -
 LOC                             $   8,307.29                   $        -                             $      8 ,307.29                    $          -
 Direct Hits leases              $          .                   $   7,794.78                           $      7,794.78                     $          -
 Total Cash Out                  $ 115,502.66 $      396,341.00 $ 140,985.77 $          319,200.70     $    972,030.13
                                                                                                                          $            -   $          .     $             .
Receipts                         $ 240,664.97 $      240,664.97 $      240,664.97 $     240,664.97     $    962,659.88
                                                                                                       $           -
                                                                                                       $           -
+/-                              $ 125,162.31   $    (155,676.03) $     99,679.20 $      (78,535.73)   $     (9,370.25)




                           Case 1:19-bk-04714-HWV                 Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47                               Desc
                                                                  Main Document    Page 9 of 19
        FOX SUBACUTE AT MECHANICSBURG
        CASH FORECASTING FOR FEBRUARY 2020
                                                   2/1/2020           2/8/2020          2/15/2020          2/22/2020

Vnd1l                     VENDOR                  MECHANICS       MECHANICS            MECHANICS          MECHANICS            TOTAL         Checks Cut       Cash Tran.       Payroll

        Other Vendor Payments                 $      30,964.62    $    19,810.57   $      42,637.87   $       35,155.23    $   128,568.29    $      -
        Medical supplies                                          $    46,094.35                                           $    46,094.35    $      -
        Pharmacy                                                                   $      43,858.04                        $    43,858.04    $      -
        Respiratory Supplies                                                       $      17,000.00                        $    17,000.00    $      -
        Property/Liability Ins.                                   $     8,632.42                                           $     8,632.42    $      -
        Workers Comp.                                             $     6,988.97                                           $     6,988.97    $      -
        Payroll and PR Taxes                 $                -   $   225,000.00   $            -     $      225,000.00    $   450,000.00                                  $             -
        Real Estate Taxes                                                          $       6,208.33                        $     6,208.33                                  $             -
        Meritain Health ilns                 $       25,000.00                     $            -                          $    25,000.00                 $           -
        Bed Tax                              $                -                    $            -                          $           -
        MgtFee                               $                -   $    45,089.64                                           $    45,089.64                 $           -
        Rent                                 $       63,280.00                     $            -                          $    63,280.00                 $           -
        LOC                                  $        8,307.29                                                             $     8,307.29                 $           -
        Direct Hits                          $                -                  $         1 ,931 .21                      $     1,931.21                 $           -
        Total Cash Out                       $      127,55 1.91   $   351,615.95 $       111,635.45 $        260,155.23    $   850,958.54

        Receipts                             $      211,045.26 $      211,045.26 $       211,045.26 $        211,045.26    $   844,181 .04
                                                                                                                                             $      -     $           -    s             -
                                                                                                                           $           -
                                                                                                                           $           -
        +/ -                                 $       83,493.35    $ (140,570.69) $        99,409.81   $      (49,109.97)   $    (6,777.50)




                                   Case 1:19-bk-04714-HWV             Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47                              Desc
                                                                      Main Document    Page 10 of 19
    FOX SUBACUTE AT SOUTH PHILADELPHIA
    CASH FORECASTING FOR FEBRUARY 2020
                                     2/1/2020                 2/8/2020          2/15/2020       2/22/2020

                                                                                                S. PHILA          TOTAL             Checks Cut   Cash Tran.       Payroll
I                   VENDOR                   S. PHILA         S. PHILA          S. PHILA
    Other Vendor Payments               $     23,015.77 $       47,884.43 $      33,944.65 $      34,764.16   $   139,609.01    $           -    $      .
                                                        $       38,000.00                                     $    38,000.00    $           .
    Medical supplies                                                                                                                        .
    Pharmacy                                                                                $     33,794.10   $    33,794.10    $
                                                                                            $     14,431.85   $    14,431.85    $           .
    Respiratory Supplies
    Property/Liability Ins.                               $      4,052.32                                     $     4,052.32    $           .
    Workers Comp.                                                           $   4,316.61                      $     4,316.61    $           -                               .
    Payroll and PR Taxes                $    180,000.00                     $ 180,000.00                      $   360,000.00                                  $
                                        $           .                       $        .                        $           .
                                              25,000.00                     $        .                        $    25,000.00                     $      .
    Meritain Health ilns                $
    Bed Tax                             $           .                       $        -                        $           -
    Mgt Fee                             $           -     $     39,095.56                                     $    39,095.56                     $      -
    Rent                                $     77,148.60                     $          .                      $    77,148.60    $           -           .
    LOC                                 $      4,296.88                                                       $     4,296.88                     $
    Direct Hits                         $           .                       $   4,312.72                      $     4 ,312.72
    Total Cash Out                       $   309,461.25 $      129,032.31   $ 222,573.98    $     82,990.11   $   744,057.65    $           .    $      .     $             .
    Receipts                             $   185,421.34 $      185,421.34 $ 185,421.34 $         185,421.34   $   741 ,685.36
                                                                                                              $           -
                                                                                                              $           -
    +/-                                  $ (124.039.91) $       56,389.03 $ (37,152.64) $        102,431.23   $    (2,372.29)




                              Case 1:19-bk-04714-HWV            Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47                                     Desc
                                                                Main Document    Page 11 of 19
FOX SUBACUTE AT CLARA BURKE
CASH FORECASTING FOR MARCH 2020
                                         2129/2020         317/2020           3/14/2020        3/21/2020
                                                                                                                                   Checks Cut   Cash Transfers       Payroll

                   VENDOR                CLARA             CLARA              CLARA            CLARA              TOTAL
Other Vendor Payments                $    15,478.06    $    32,655.72     $    31,115.19 $      56,746.06     $   135,995.03   $            -
Medical Supplies                     $           -     $    43,000.00                                         $    43,000.00   $            -
Pharmacy                             $     29,808.92                                                          $    29,808.92   $            -
Respratory Supplies                  $     20,000.00                                                          $    20,000.00   $            -
Dialysis                                                                                  $        6,500.00   $     6,500.00
Property/Liability Ins.                                $     14,283.24                                        $    14,283.24   $            -
Workers Comp.                                          $      9,723.79                                        $     9,723.79   $            -
                                                                                                              $          -
                                     $    252,000.00                      $ 252,000.00                        $   504,000.00                                     $             -
Payroll and PR Taxes
Real Estate Taxes 1MO                $           -                    -   $        -                          $          -     $            -
Meritain Health ilns                 $     25,000.00                      $        -                          $    25,000.00                    $         -
Bed Tax                              $           -                        $        -                          $          -
                                                                                                                                                          -
MgtFee
Rent
                                     $
                                     $
                                                 -
                                           75,000.00                      $           -
                                                                                          $       51,650.03   $
                                                                                                              $
                                                                                                                   51,650.03
                                                                                                                   75,000.00
                                                                                                                                                $
                                                                                                                                                $         -
LOC                                  $      9,166.67                      $           -                       $     9,166.67                    $         -

Direct Hits                          $           -                        $4,020.62                           $     4,020.62
Total Cash Out                       $    426,453.65 $       99,662.75 $ 287,135.81 $            114,896.09   $   928,148.30   $            -   $         -      $             -
Receipts                             $    239,765.00 $      239,765.00 $ 239,765.00 $            239,765.00   $   959,060.00

                                                                                                              $          -
                                     $   (186,688.65) $     140,102.25 $       (47,370.81) $     124,868.91   $    30,911.70
+/-




                            Case 1:19-bk-04714-HWV             Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47                                  Desc
                                                               Main Document    Page 12 of 19
FOX SUBACUTE AT WARRINGTON
CASH FORECASTING FOR MARCH 2020
                                      2/29/2020       3/1/2020          3/14/2020         3/21/2020

                  VENDOR                FOX             FOX               FOX               FOX               TOTAL             Checks Cut   Cash Transfers       Pavroll
I                                                                                                              142,873.63   $            .
!Other Vendor Payments            $      7,195.37 $     38,542.59 $       56,285.60 $        40,850.07    $
                                                  $     46,795.25                                         $     46,795.25   $            .
 Medical Supplies
 Pharmacy                                                                             $      42,684.84    $     42,684.84   $            .
 Respratory Supplies                              $     20,000.00                                         $     20,000.00   $            .
 Dialysis                                                                             $       5,665.79    $      5,665.79
 Property/Liability Ins.                          $     13,548.28                                         $     13,548.28   $            -
 Workers Comp.                                                      $      9,421.92                       $      9,421.92   $            -
  Payroll and PR Taxes            $           -   $    230,000.00   s           -     $     230,000.00    $    460,000.00                                     $             -
  Real Estate Taxes               $        -                        $           -                         $           -
 Meritain Health ilns             $ 25,000.00                       $           -                         $     25,000.00                    $          -
 Bed Tax                          $        -                        $           -                         $           -
 Mgt Fee                          $        - $          47,454.88                                         $     47,454.88
  Rent                            $ 75,000.00                       s           -                         $     75,000.00                    $          -

 LOC                              $   8,307.29                    $             -                         $      8,307.29                    $          -
  Direct Hits Leases              $        -                      $        7,794.78                       $      7,794.78                    $          -
                                  $ 115,502.66 $       396,341.00 $       73,502.30 $       319,200.70    $    904,546.66
 Total Cash Out
                                                                                                                            $            -   $          -     $             .
    Receipts                      $ 240,664.97 $       240,664.97 $ 240,664.97 $            240,664.97    $   962,659.88
                                                                                                          $           -
                                                                                                          $           -
    +/-                           $ 125,162.31    $    (155,676.03) $    167,162.67 $       (78,535.73)   $     58,113.22




                           Case 1:19-bk-04714-HWV                   Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47                               Desc
                                                                    Main Document    Page 13 of 19
        FOX SUBACU TE AT MECHANICSBURG
        CASH FORECASTING FOR MARCH 2020
                                                   2/29/2020         317/2020         3/14/2020          3/21 /2020

lvndt                     VENDOR                  MECHANICS      MECHANICS          MECHANICS           MECHANICS             TOTAL         Checks Cut       Cash Tran.       Pavroll

        Other Vendor Payments                 $      30,964.62   $    19,810.57   $     42,637.87   $       35,155.23     $   128,568.29    $      .
        Medical s upplies                                        $    46,094.35                                           $    46,094.35    $      -
        Pharmacy                                                                  $     43,858.04                         $    43,858.04    $      -
        Respiratory Supplies                                                      $     17,000.00                         $    17,000.00    $      -
        Property/liability Ins.                                  $     8,632.42                                           $     8,632.42    $      -
        Workers Comp.                                            $     6,988.97                                           $     6,988.97    $      -
        Payroll and PR Taxes                  $            -     $   225,000.00 $             -     $      225,000.00     $   450,000.00                                  $             -
        Real Estate Taxes                                                       $        6,208.33                         $     6,208.33                                  $             -
        Meritaln Health ilns                 $       25,000.00                  $             -                           $    25,000.00                 $           -
        Bed Tax                              $             -                    $             -                           $          -
        MgtFee                               $             -     $    45,089.64                                           $    45,089.64                 $           -
        Rent                                 $       63,280.00                  $             -                           $    63,280.00                 $           -
        LOC                                  $        8,307.29                                                            $     8,307.29                 s           -
        Direct Hits
        Total Cash Out
                                             $
                                              $
                                                           -
                                                    127,551.91 $
                                                                                $
                                                                     351,615.95 $
                                                                                         1 931.21
                                                                                       111,635.45 $        260,155.23
                                                                                                                          $
                                                                                                                          $
                                                                                                                                1,931.21
                                                                                                                              850,958.54
                                                                                                                                                         $           -
                                                                                                                                            $      -     $           -    $             -
        Receipts                              $     211,045.26   $   211,045.26 $      211,045.26 $        211,045.26     $   844,181 .04
                                                                                                                          $           -
                                                                                                                          $           -
        +/-                                  $       83,493.35   $ (140,570.69) $       99,409 81   $       (49,109.97)   $    (6,777.50)




                                   Case 1:19-bk-04714-HWV            Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47                              Desc
                                                                     Main Document    Page 14 of 19
    FOX SUBACUTE AT SOUTH PHILADELPHIA
    CASH FORECASTING FOR MARCH 2020
                                    2/29/2020              317/2020          3/14/2020        3/21/2020

I                   VENDOR                S. PHILA         S. PHILA          S. PHILA         S. PHILA           TOTAL             Checks Cut   Cash Tran.       Pavroll
    Other Vendor Payments             $    23,015.77   $     47,884.43 $      33,944.65 $       34,764.16    $   139,609.01 $              -    $      -
    Medical supplies                                   $     38,000.00                                       $    38,000.00 $              -
    Pharmacy                                                                              $     33,794.10    $    33,794.10 $              -
    Respiratory Supplies                                                                  $     14,431.85    $    14,431.85 $              -
    Property/Liability Ins.                            $      4,052.32                                       $     4,052.32 $              -
    Workers Comp.                                                        $     4,316.61                      $     4,316.61 $              -
     Payroll and PR Taxes             $   180,000.00                     $ 180,000.00                        $   360,000.00                                  $             -
                                      $          -                       $          -                        $           -
    Meritain Health ilns              $    25,000.00                     $          -                        $    25,000.00                     $      -
    Bed Tax                           $          -                       $          -                        $           -
    Mgtfee                            $          -     $     39,095.56                                       $    39,095.56                     $      -
    Rent                              $    77,148.60                     $          -                        $    77,148.60    $           -
    LOC                               $     4,296.88                                                         $     4,296.88                     $      -
    Direct Hits                       $          -                       $   4 312.72                        $     4,312.72
    Total Cash Out                    $   309,461.25   $    129,032.31   $ 222,573.98     $     82,990.11    $   744,057.65    $           -    $      -     $             -
    Receipts                          $   185,421.34   $    185,421.34   $ 185,421.34     $    185,421.34    $   741,685.36
                                                                                                             $           -
                                                                                                             $           -
    +/-                               $ (124,039.91) $       56,389.03   $ (37,152.64) $       102,431 .23   $    (2,372.29)




                           Case 1:19-bk-04714-HWV            Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47                                       Desc
                                                             Main Document    Page 15 of 19
FOX SUBACUTE AT CLARA BURKE
CASH FORECASTING FOR April 2020
                                      312812020         414/2020           4/1112020       4/1812020
                                                                                                                              Checks Cut    Cash Transfers       Payroll
                   VENDOR           CLARA               CLARA        CLARA                 CLARA             TOTAL
Other Vendor Payments             $  15,478.06      $    32,655.72 $ 31,115.19 $             56,746.06   $   135,995.03   s            -
Medical Supplies                  $        -        $     43,000.00                                      $    43,000.00   s            -
                                                                                                                                       .-
Pharmacy                          $  29,808.92                                                           $    29,808.92   $
Respratory Supplies               $  20,000.00                                                           $    20,000.00   $
Dialysis                                                                               $      6,500.00   $     6,500.00
Property/Liability Ins.                             $     14,283.24                                      $    14,283.24   $            .
Workers Comp.                                       $      9,723.79                                      $     9,723.79   $            -
                                                                                                         s          .
Payroll and PR Taxes              $    252,000.00                      $ 252,000.00                      $   504,000.00                                      $             -
Real Estate Taxes 1MO             $           .                    .   $          .                      s          -     s            .
Meritaln Health ilns              $     25,000.00                      $          .                      $    25,000.00                     $         .
Bed Tax                           $           -                        $          -                      $          -                                 .
MgtFee                            $           .                                        $     51,650.03   s    51,650.03                     s
Rent                              $     75,000.00                   $             -                      $    75,000.00                     s         .
LOC                               $      9,166.67                   $             .                      s     9,166.67                     s         -
Direct Hits                       $           .                     $   4 020.62                         s     4,020.62
Total Cash Out                    s   426,453.65 $        99,662.75 $ 287,135.81       $    114,896.09   $   928,148.30   $            -    $         -      $             -
Receipts                          $   239,765.00 $      239,765.00 $ 239,765.00 $           239,765.00   $   959,060.00

                                                                                                         $          .
+/-                               $ (186,688.65) $      140,102.25     s   (47,370.81) $    124,868.91   s    30,911.70




                        Case 1:19-bk-04714-HWV            Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47                                  Desc
                                                          Main Document    Page 16 of 19
FOX SUBAC UTE AT WAR RINGTO N
CASH FORECAS T ING FOR April 2020
                                        3/28/2020        4/4/2020          4/11/2020         4118/2020

I                 VENDOR                  FOX             FOX               FOX                FOX               TOTAL             Checks Cut   Cas h Transfers       Pavroll
IOther Vendor Pay ments             $     7,195.37   $     38,542.59   $    56,285.60    $      40,850.07    $    142,873.63   $            .
Medical Supplies                                     $     46,795.25                                         $     46,795.25   $            .
Pharmacy                                                                                 $      42,684.84    $     42,684.84   $            .
Res pratory Supplies                                 $     20,000.00                                         $     20,000.00   $            .
Dialys is                                                                                $       5,665.79    $      5,665.79
Property/Liability Ins.                              $     13,548.28                                         $     13,548.28   $            .
Workers Comp.                                                          $      9,421.92                       $      9,421.92   $            .
 Payroll and PR Taxes               $          .     $    230,000.00 $             .     $     230,000.00    $    460,000.00                                      $             .
 Real Estate Taxes                  $          .                     $             .                         $          .
 Maritain Health llns               $    25,000.00                     $           .                         $     25,000.00                    $           -
 Bed Tax                            $          .                       $          .                          $           .
Mgt Fee                             $          .     $     47,454.88                                         $    47,454.88
Rent                                $ 75,000.00                        $          .                          $    75,000.00                     $           .
LOC                                 $   8,307.29                     $            .                          $     8 ,307.29                    $           .
Direct Hits Leases                  $          .                     $        7,794.78                       $     7,794.78                     $           .
Total Cash Out                      $ 115,502.66     $    396,341.00 $      73,502.30    $     319,200.70    $   904,546.66
                                                                                                                               $            .   $           .     $             .
Receipts                            $ 240,664.97 $        240,664.97   $   240,664.97    $     240,664.97    $   962,659.88
                                                                                                             $          .
                                                                                                             $          .
 +/.                                $ 125,162.31     $   (155,676.03) $ 167,162.67       s     (78,535.73)   $    58,113.22




                              Case 1:19-bk-04714-HWV                Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47                                 Desc
                                                                    Main Document    Page 17 of 19
         FOX SUBACUTE AT MECHANICSBURG
         CASH FORECASTING FOR April 2020
                                                    3/28/2020         4/4/2020          411 1/2020          4/18/2020

l\fnd~                     VENDOR                  MECHANICS      MECHANICS            MECHANICS           MECHANICS            TOTAL         Checks Cut       Cash Tran.       Payroll

         Other Vendor Payments                 $      30,964.62   $    19,810.57   $      42,637.87    $       35,155.23    $   128,568.29    $      .
         Medical supplies                                         $    46,094.35                                            $    46,094.35    $      .
         Phannacy                                                                  $      43,858.04                         $    43,858.04    $      .
         Respiratory Supplies                                                      $      17,000.00                         $    17,000.00    $      .
         Property/Liability Ins.                                  $     8,632.42                                            $     8,632.42    $      .
         Workers Comp.                                            $     6,988.97                                            $     6,988.97    $      .
         Payroll and PR Taxes                  $            .     $   225,000.00   $             .     $      225,000.00    $   450,000.00                                  $             .
         Real Estate Taxes                                                         $        6,208.33                        $     6,208.33                                  $             -
         Meritain Health ilns                  $      25,000.00                    $             .                          $    25,000.00                 $            -
         Bed Tax                               $            .                      $             .                          $           -
         MgtFee                                $            .     $    45,089.64                                            $    45,089.64                 $           .
         Rent                                  s      63,280.00                    $             .                          $    63,280.00                 $           .
         LOC                                   $       8,307.29                                                             s     8,307.29                 $            .
         Direct Hits                           $            .                      $       1,931.21                         $     1,931.21                 $           .
         Total Cash Out                        $     121,551.91   $   351,615.95   $     111,635.45    $      260,155.23    $   850,958.54
                                                                                                                                              $      -     $            -   $             -
         Receipts                              $     211,045.26 $     211,045.26 $       211,045.26 $         211,045.26    $   844,181 .04
                                                                                                                            $           -
                                                                                                                            $           -
         +/-                                   $      83,493.35   $ (1 40,570.69) $       99,409.81    $      (49,109 97)   $    (6,777.50)




                                    Case 1:19-bk-04714-HWV            Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47                              Desc
                                                                      Main Document    Page 18 of 19
    FOX SUBACUTE AT SOUTH PHILADELP HIA
    CASH FORECASTING FOR Ap ril 2020
                                     3/28/2020             4/4/2020           4/11/2020        4118/2020

I                     VENDOR              S. PHILA         S. PHILA           S. PHILA         S. PHILA          TOTAL             Checks Cut       Cash Tran.       Pavroll
    Other Vendor Payments             $    23,015.77 $       47,884.43 $       33,944.65   $     34,764.16   $   139,609.01    $           -    $          -
    Medical supplies                                   $     38,000.00                                       $    38,000.00    $           -
    Pharmacy                                                                               $     33,794.10   $    33,794.10    $           -
    Respiratory Supplies                                                                   $     14,431.85   $    14,431.85    $           -
    Property/Llabllity Ins.                            $      4 ,052.32                                      $     4,052.32    $           -
    Workers Comp.                                                         $   4,316.61                       $     4,316.61    $           -
     Payroll and PR Taxes             $   180,000.00                      $ 180,000.00                       $   360,000.00                                      $             -
                                      $          -                        $        -                         $           -
    Maritain Health llns              $    25,000.00                      $          -                       $    25,000.00                     $          -
    Bed Tax
    Mgtfee
                                      $
                                      $
                                                 -
                                                 .     $     39,095.56
                                                                          $          -                       $
                                                                                                             $
                                                                                                                         -
                                                                                                                  39,095.56                     $          .
    Rent                              $    77,148.60                      $          -                       $    77,148.60 $              -
    LOC                               $     4,296.88                                                         $     4,296.88                     $          .
    Direct Hits                       $          .                        $4 312.72                          $     4,312.72
    Total Cash Out                    $   309,461.25 $      129,032.31 $ 222,573.98        s     82,990.11   $   744,057.65 $              -    $          .     $             .
    Receipts                          $   185,421.34   $    185,4 21.34 $ 185,421.34       $    185,421.34   $   741,685.36
                                                                                                             $           .
                                                                                                             $           .
    +/.                               $ (124,039.91) $       56,389.03    $ (37,152.64) $       102,431.23   $    (2,372.29)




                           Case 1:19-bk-04714-HWV           Doc 140 Filed 01/28/20 Entered 01/28/20 13:38:47                                         Desc
                                                            Main Document    Page 19 of 19
